DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s Response to Non-Final Office Action
Applicants response dated 22 September 2021 to the Non-Final Office Action dated 25 June 2021 is acknowledged.  
Amended claims, dated 22 September 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 22 September 2021 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
The Lei (Chemical Engineering Journal, 2021, 416, 1291902) and Liu (Organic Letters, 2021, 23, 734-738) references are postdated inventor disclosures of subject matter overlapping with the instant invention and are cited for completeness.

Examiner’s Response
All of the previously presented claims have now been cancelled.  
The objections and rejections of record are moot in view of this amendment.

Election/Restrictions
Claim 29 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to novel “energetic” pyrazolo-fused triazine-2-oxide compounds according to the genus of formula (F’), shown below, as set forth in independent claim 29, methods of preparing the compounds, a method of making explosives using the compounds and explosives comprising the compounds:

    PNG
    media_image1.png
    575
    764
    media_image1.png
    Greyscale

The compounds according to formula (F’) are novel and non-obvious over the prior art of record.  The closest prior art is represented by the Mitschker (DE 3222960) reference cited in the previous office action and the related Mitschker (Synthesis, 1988, 517-520) publication both of which teach the preparation of pyrazolo-fused 4-oxo-triazine-2-oxide compounds.  DE 3222960 example 21/B disclosed in table 1 at page 20 is the closest compound to that claimed, which differs in that it has a hydroxyl group as R1 instead of one of the required groups (shown below left with the art-recognized tautomeric form on the right):

    PNG
    media_image2.png
    178
    200
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    290
    386
    media_image3.png
    Greyscale

The DE 3222960 reference teaches the disclosed 4-oxo compounds as having utility as intermediates in the synthesis of unspecified product compounds with general utility as pharmaceuticals and agrochemicals at page 11.  An example prophetic reaction scheme is shown at page 12 describing how such hypothetical product molecules could potentially be made.  For example the bottom right of the scheme shows how the carbonyl moiety of the 4-oxo-triazine moiety could be alkylated with RX to give an ether and replaced with a nucleophile in a 2-step procedure:  

    PNG
    media_image4.png
    230
    544
    media_image4.png
    Greyscale

However, no particular nucleophiles “NuH” were suggested by the reference, such as any of the instant R1 moieties of -H, -NH2, -NO2, -NHNO2, -N3, -F, -Cl, -Br, I or a C1-4 nitroalkyl group of –CnHm(NO2)p.
Note also that the reference teaches that a methyl group is necessarily attached to the pyrazole moiety in order to carry out this sequence and that such a group is not permitted in the instant claims.  The modification of the reference scheme by using a pyrazole intermediate with a free N-H, as required by the instant claims, would likely not work since alkylation would also occur here in the previous “base, RX” step which already is taught as producing two different products requiring separation:

    PNG
    media_image5.png
    812
    703
    media_image5.png
    Greyscale

Therefore, the “proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose” since the alkylation step would be further complicated by another set of potential products requiring an even more complex separation. Furthermore, no reactions of any kind according to the prophetic scheme were actually exemplified and no particular products or functional utilities were suggested or disclosed.  As a whole, there is no sufficient reason provided by the reference that would lead one of ordinary skill in the art to make a compound with the structural features required by the present claims and to expect that such a compound could successfully be made or to expect that such a compound would have any particular utility.
The instant claims are allowable over the prior art for at least these reasons.

Conclusion
	Claims 29-43 (renumbered claims 1-15) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625